SUPPLEMENT DATED AUGUST 23, 2012 FIRST INVESTORS LIFE SERIES FUNDS PROSPECTUS DATED MAY 1, 2012 Effective December 17, 2012, the name of the First Investors Life Series Discovery Fund will change to the First Investors Life Series Special Situations Fund. No changes are being made to the Fund’s objective, principal investment strategies or risks as described in the prospectus. The purpose of changing the name of the Fund is to align the Fund’s name with the similarly managed First Investors’ retail fund. As of December 17, 2012, all references to the Fund’s current name in the prospectus will change to the Fund’s new name as noted above. * Please retain this Supplement for future reference. LSP08B12 SUPPLEMENT DATED AUGUST 23, 2012 FIRST INVESTORS LIFE SERIES FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2012 Effective December 17, 2012, the name of the First Investors Life Series Discovery Fund will change to the First Investors Life Series Special Situations Fund and the name of the First Investors Life Series High Yield Fund will change to the First Investors Life Series Fund For Income. As of December 17, 2012, all references to each Fund’s current name in the Statement of Additional Information will change to the Fund’s new name as noted above. * Please retain this Supplement for future reference. LSSAI0812
